Citation Nr: 0807513	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-26  267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for cancer.  

The Board notes that the issue of eligibility for Department 
of Veterans Affairs (VA) pension benefits was addressed in a 
statement of the case issued in April 2005, and a 
supplemental statement of the case issued in June 2005.  
However, since a substantive appeal was not filed, this 
decision is limited to the issue set forth on the preceding 
page.

The record discloses that the veteran has been scheduled to 
testify at hearings at the Board in August 2007, and again in 
February 2008.  He failed to report for either hearing.  It 
appears that the letters notifying him of the hearings were 
sent to the veteran's last known addresses of record, but the 
letters were returned.  When the November 2007 letter was 
returned, the U.S. Postal Service indicated that the veteran 
had moved and left no forwarding address.  Accordingly, the 
Board will adjudicate the claim based on the evidence of 
record.


FINDINGS OF FACT

1.  The veteran, who was an electrician in service, had 
active duty from June 1976 to June 1980.

2.  Cancer was initially demonstrated many years after 
service, and there is no competent medical evidence to link 
it to service, to include exposure to ionizing radiation or 
Agent Orange.


CONCLUSION OF LAW

Cancer was not incurred in or aggravated by active service; 
nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, by letter dated in October 2004, issued prior 
to the rating decision on appeal, and in a March 2006 letter, 
the RO advised the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The veteran was advised of the evidence needed to establish a 
disability rating and effective date in a March 2006 letter.  
The case was last readjudicated in July 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, and VA and private medical records.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim, any question as to an appropriate evaluation 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
service treatment records, and private and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran asserts that service connection is warranted for 
cancer.  He argues that it was due to his exposure during 
service to ionizing radiation from radar equipment.  He 
states that he was an electrician and used generator testing 
equipment to test the electrical outputs of the generators.  
He claims that he was required to wire many types of radar.  
In the alternative, he insists that his cancer is due to 
exposure to Agent Orange.  In this regard, he alleges that he 
used equipment that had been contaminated from Vietnam.  He 
also maintains that he used C-rations that had been left over 
from Vietnam.  In addition, he referred to being in Korea and 
that after a helicopter was shot down near the DMZ, another 
one was loaded with electricians.  

The evidence supporting the veteran's claim includes private 
and VA medical records.  Service personnel records confirm 
that the veteran was an electrician.  The veteran was 
hospitalized in a private facility in December 2002.  It was 
noted that he had presented to a clinic with a sharp, 
constant pain on the right side under his ribs.  It was 
stated that the pain had begun suddenly on the day prior to 
admission.  A CT of the abdomen demonstrated a liver lesion.  
Magnetic resonance imaging of the abdomen revealed a liver 
mass with central necrosis consistent with metastatic 
disease.  A colonoscopy demonstrated an anal lesion.  During 
the hospitalization, the veteran underwent a transverse 
colectomy with liver biopsy.  The pathology report disclosed 
metastatic adenocarcinoma consistent with colonic primary.  
The diagnosis on discharge was colon carcinoma.  

The evidence against the veteran's claim includes the service 
treatment records and post-service records.  In this regard, 
the Board observes that there are no complaints or findings 
pertaining to cancer in service.  The veteran does not 
dispute that his cancer was initially manifested many years 
after service.  

Claims based upon exposure to ionizing radiation are governed 
by two separate regulations and each provides a separate and 
distinct basis for establishing service connection based on 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 
3.311 (2007).  However, neither of those regulations is 
applicable in this case.

The United States Court of Appeals for Veterans Claims has 
taken judicial notice that radar equipment emits microwave-
type, non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 
67, 69, 71-72 (1997) (citing The Microwave Problem, 
Scientific American, September 1986; Effects upon Health of 
Occupational Exposure to Microwave Radiation (RADAR), 
American Journal of Epidemiology, Vol. 112, 1980; and 
Biological Effects of Radiofrequency Radiation, United States 
Environmental Protection Agency, September 1984).  Therefore, 
radar (non-ionizing) exposure, the only type alleged by the 
veteran, is not the type of radiation exposure addressed by 
the VA regulations found at 38 C.F.R. §§ 3.309, 3.311 (2006).

Those regulations permit service connection for certain 
cancer types for "radiation-exposed" veterans.  However, a 
"radiation-exposed veteran" is defined as a veteran who was 
involved in a "radiation-risk activity" during military 
service.  Regulations define "radiation-risk activities" to 
include: participation at atmospheric nuclear tests; being 
present at Hiroshima or Nagasaki during specific periods of 
time; and service at specific nuclear weapons production 
facilities.  38 C.F.R. §§ 3.309(d)(3) (2006).  In the present 
case, the evidence of record does not reveal that the veteran 
meets any of the criteria to be considered a "radiation-
exposed veteran" for purposes of service connection for his 
cancer under 38 C.F.R. § 3.309.  Furthermore, the veteran 
does not contend, and the evidence does not establish, that 
he was otherwise exposed to ionizing radiation, to permit 
application of 38 C.F.R. § 3.311.

The veteran has also claimed that his cancer was due to his 
exposure to Agent Orange.  The Board observes that the 
veteran did not serve in Vietnam and, assuming he served in 
Korea, it was not during the period (April 1968 to July 1969) 
in which the Department of Defense has identified specific 
units that served in areas along the DMZ where herbicides 
were used.  Thus, the provisions of 38 C.F.R. § 3.309(e) 
(2007) are inapplicable.  In any event, the Board points that 
the cancer the veteran has is not one of the diseases listed 
in that regulation.  The Board also notes that in a June 2006 
letter, the RO requested that the veteran provide relevant 
information concerning his claimed exposure to Agent Orange 
in service, but he failed to respond to this letter.

Although the veteran may not take advantage of 38 C.F.R. §§ 
3.309(d)(e) and 3.311, he may still establish entitlement to 
service connection if the evidence of record shows that his 
cancer is related to service, was manifest to a compensable 
degree within one year following discharge from service, or 
is otherwise related to service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).

As noted above, the evidence of record demonstrates that the 
veteran's cancer was initially demonstrated in December 2002, 
more than 22 years following his discharge from service.  It 
must be emphasized that he related at that time that his pain 
had begun the day before he was admitted to the hospital.  
There is no competent medical evidence in the claims folder 
suggesting that the cancer was present during service or 
within one year thereafter.  The Board concludes that the 
medical evidence of record is of greater probative value than 
the veteran's allegations regarding the etiology of his 
cancer.  Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for cancer.

ORDER

Service connection for cancer is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


